DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/02/2021 has been entered.

Response to Amendment
In response to the claims amendment in view of the Remarks filed 6/2/2021, the claims objection has been withdrawn.
In response to the terminal disclaimer filed on 06/02/2021, the double patenting rejection has been withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Cross Reference to Related Application" section, status of theapplication 15/236,317 must be updated [see specification (page 1, par 0001)]. 
Page 15, para 0038; the reference numeral for platform layer "305" should apparently be -- 111 -- (See figure 3). 
Appropriate correction is required.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
Regarding claims 2 and 11, the limitations “the data processing system” lack proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 13 and 15 - 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art of record, Osborn et al., (US 6,768,901 B1) (hereinafter “Osborn”) in view of the prior art of record, Buck et al., (US 2008/0109795 A1) (hereinafter “Buck”).

Regarding claim 1, Osborn discloses; a computer implemented method, comprising: 
receiving, from a host application executing on a host processor and on a platform layer [i.e., processor (see figure 3)], [i.e., application (col. 2, line 41)], a request that specifies one or more processing capabilities of a processor for use by a processing task that can be performed by the host application, wherein the specified one or more processing capabilities are processing requirements of the processor and are specified by the host application [i.e., the application and
sending, from the platform layer, a compute identifier that identifies at least one of a set of processors satisfying the one or more processing capabilities [i.e., as the IDs enable the resouces to be identified across the system when a particular application requires a specific hardware resource (col. 6, lines 55 – 59) i.e., hardware resource identifier 19 (col. 3, line 60 – 61), (figure 1)], [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67) i.e., baseband processor is being allocated by the hardware resource manager to the application based on requirement of the processing capabilities required by the application i.e., allocating baseband processor for processing signals (col. 6, lines 5 – 20), (see figure 7)]; wherein the host application uses the compute identifier to perform the processing task [i.e., by utilizing a cost function that measures the capability of the CRG, the CRG with the lowest cost function therefore is chosen", (col.8, lines 50-52); "Hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are respectively labeled with absolute resource IDs PI, P2, P3, P4. For purposes of discussion, the absolute resource IDs for hardware resources 266-272 and 274-280 are shown. However, all hardware resources in a system have such IDs, as the IDs enable the resources to be unambiguously identified across the system if a particular application absolutely requires a specific hardware resource.", (col.6, lines 49-59); and generating, by the host processor, a context for the compute device that corresponds to the selected compute identifier ("The application object layer 50 includes the virtual application objects 35, which are in an object specification 68 and which identify software application objects 36 necessary to run a system application. The application manager 16 retrieves the identified application objects 36 from the application 
Osborn does not disclose;
at least one of the set of processors performs a plurality of tasks in parallel.
However, Buck discloses; 
at least one of the set of processors performs a plurality of tasks in parallel [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 2, Osborn discloses; the method of claim 1, wherein the processing task is allocated for a processor in the set of processors that is identified by the compute identifier, the allocating performed by the data processing system [i.e., hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are respectively labeled with absolute resource IDs PI, P2, P3, P4. For purposes of discussion, the absolute resource IDs for hardware resources 266-272 and 274-280 are shown. However, all hardware resources in a system have such IDs, as the IDs enable the resources to be unambiguously identified across the system if a particular application absolutely requires a specific hardware resource” (col.6, lines 49-59)].  
Regarding claim 3, Osborn discloses; the method of claim 1 [(i.e., see claim 1 above)].  
Osborn dose not disclose;
wherein the set of processors includes processors that have different processing types
However, Buck discloses;
a set of processors includes processors that have different processing types [i.e., CPU 102 (page 1, par 0008), (see figure 1)], [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming 
Regarding claim 4, Osborn discloses; the method of claim 3 [i.e., (see claim 3 above)].  
Osborn dose not disclose;
wherein a processing types can be a central processing unit and a graphics processing unit.
However, Buck discloses;
a processing types can be a central processing unit [i.e., CPU 102 (page 1, par 0008), (see figure 1)] and a graphics processing unit [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 5, Osborn discloses; the method of claim 1, wherein at least some of the set of processors are networked together [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 6, Osborn discloses; the method of claim 1, wherein the platform layer determines the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 7, Osborn discloses; the method of claim 1, wherein a runtime layer receives the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 8, Osborn discloses; the method of claim 1 [(i.e., see claim 1 above)].  

wherein the processing task uses one or more threads that execute on separate processors in parallel on the set of processors.
However, Buck discloses; 
processing task uses one or more threads that execute on separate processors in parallel on the set of processors [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 9, Osborn discloses; the method as in claim 1, wherein the compute identifier is received during a runtime of the application [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].
Regarding claim 10, Osborn discloses; a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method comprising: receiving, from a host application executing on a host processor and on a platform layer [i.e., processor (see figure 3)], [i.e., application (col. 2, line 41)], a request that specifies one or more processing capabilities of a processor for use by a processing task that can be performed by application, wherein the specified one or more processing capabilities are processing requirements of the processor and are specified by the host application [i.e., the application manager 16 also creates an abstract resource description 72 including virtual hardware resource object 74 which identify application hardware requirements and which are transmitted to the hardware resource manager 18 (col. 3, lines 46 – 50), (see figures 1 and 2) i.e., different types of hardware resources i.e., baseband processor is being allocated by the hardware resource manager to the application based on and
sending, from the platform layer, a compute identifier, a computer identifier that identifies at least one of a set of processors satisfying the one or more processing capabilities [i.e., as the IDs enable the resouces to be identified across the system when a particular application requires a specific hardware resource (col. 6, lines 55 – 59) i.e., hardware resource identifier 19 (col. 3, line 60 – 61), (figure 1)], [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67) i.e., baseband processor is being allocated by the hardware resource manager to the application based on requirement of the processing capabilities required by the application i.e., allocating baseband processor for processing signals (col. 6, lines 5 – 20), (see figure 7)]; wherein the host application uses the compute identifier to perform the processing task [i.e., by utilizing a cost function that measures the capability of the CRG, the CRG with the lowest cost function therefore is chosen", (col.8, lines 50-52); "Hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are respectively labeled with absolute resource IDs PI, P2, P3, P4. For purposes of discussion, the absolute resource IDs for hardware resources 266-272 and 274-280 are shown. However, all hardware resources in a system have such IDs, as the IDs enable the resources to be unambiguously identified across the system if a particular application absolutely requires a specific hardware resource.", (col.6, lines 49-59); and generating, by the host processor, a context for the compute device that corresponds to the selected compute identifier ("The application object layer 50 includes the virtual application objects 35, which are in an object specification 68 and which identify software application objects 36 necessary to run a system application. The application manager 16 retrieves the identified application objects 36 from the application object libraries 37 based on the virtual objects 35 in the object specification 68 and loads the objects 36 onto the allocated hardware resources 15 as indicated at 38.", (col.3, lines 37-44)].
Osborn does not disclose;
at least one of the set of processors performs a plurality of tasks in parallel.

at least one of the set of processors performs a plurality of tasks in parallel [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 11, Osborn discloses; the machine-readable medium of claim 10, wherein the processing task is allocated for the processor in the set of processors that is identified by the compute identifier, the allocating performed by the data processing system [i.e., hardware resources 266, 268, 270, 272 in resource groups 240-246 are respectively labeled with absolute resource IDs A1, B1, Cl, D1, while hardware resources 274, 276, 278, 280 in resource groups 250-256 are respectively labeled with absolute resource IDs PI, P2, P3, P4. For purposes of discussion, the absolute resource IDs for hardware resources 266-272 and 274-280 are shown. However, all hardware resources in a system have such IDs, as the IDs enable the resources to be unambiguously identified across the system if a particular application absolutely requires a specific hardware resource.", (col.6, lines 49-59)].  
Regarding claim 12, Osborn discloses; the machine-readable medium of claim 10 [(i.e., see claim 10 above)].  
Osborn dose not disclose;
wherein the set of processors includes processors that have different processing types
However, Buck discloses;
a set of processors includes processors that have different processing types [i.e., CPU 102 (page 1, par 0008), (see figure 1)], [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
claim 13, Osborn discloses; the machine-readable medium of claim 12 [(i.e., see claim 12 above)].  
Osborn dose not disclose;
wherein a processing types can be a central processing unit and a graphics processing unit.
However, Buck discloses;
a processing types can be a central processing unit [i.e., CPU 102 (page 1, par 0008), (see figure 1)] and a graphics processing unit [i.e., GPU 122 (page 1, par 0008), (see figure 1)].
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007). 
Regarding claim 15, Osborn discloses; the machine-readable medium of claim 10, wherein a platform layer determines the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 16, Osborn discloses; the machine-readable medium of claim 10, wherein a runtime layer receives the compute identifier [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].  
Regarding claim 17, Osborn discloses; the machine-readable medium of claim 10 [(i.e., see claim 10 above)].  
Osborn does not disclose;
wherein the processing task uses one or more threads that execute on separate processors in parallel on the set of processors.
However, Buck discloses; 
processing task uses one or more threads that execute on separate processors in parallel on the set of processors [i.e., “parallel threads are executed simultaneously using different processing engine” (page 1, par 0002)].
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Osborn by adapting the teachings of Buck to general purpose programming environment which allows users to program a GPU using C/C++ programming construct (See Buck; page 1, para 0007).
Regarding claim 18, Osborn discloses; the machine-readable medium of claim 10, wherein the compute identifier is received during a runtime of the application [i.e., a list of candidate hardware resource group (CRGS) is created for each requested VRG. The hardware resource manage creates this list by classifying each ARG as a CRG to be listed if the ARG contains all specialized hardware resource required by the VRG (Col 7, lines 62 – 67)].

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments in the Remarks filed 06/02/2021 have been fully considered but they are not persuasive because of the followings;
Regarding claims 1 and 10, applicant argued that “Applicant respectfully submits, however, that Osborn is silent as to describing that Osborn’s application specification includes specific processor capabilities. In a non-limiting example, a processor capabilities can be dedicated texturing hardware support, double precision floating point arithmetic, dedicated local memory, stream data cache, synchronization primitives, blitter operations, texture mapping, polygon rendering, pixel shading or vertex shading. Thus Applicant respectfully submits that Osborn does not teach or suggest the claim element” (See Remarks, page 6).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Osborn further discloses allocating a baseband processor for processing signals when an application requesting a processor for signal processing capabilities. Thus, Osborn clearly discloses claimed limitation of receiving a request that specifies one or more processing capabilities of a processor for use by a processing task, wherein the specified one or more processing capabilities are processing requirements of a processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/SYED A RONI/Primary Examiner, Art Unit 2194